NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
TONY HAWK,
Plain,tiff-Appellant,
V.
GREG WHITE, MAGISTRATE JUDGE,
Defendant-Appellee.
2011-1381 _
Appeal from the United States District Court for the
Northern District of Ohio in case no. 10-CV-2914, Judge
D0na1d C. Nugent.
ON MOTION _
Before NEWMAN, SCHALL, and DYK, Circuit Judges.
PER CUR1AM.
0 R D E R
Magistrate Judge Greg White moves without opposi-
tion to dismiss this appeal for lack of jurisdiction.
Tony HaWk appeals from a decision of the United
States District Court for the Northern District of Ohio
dismissing his motion for reconsideration of dismissal of

HAWK V. WHlTE 2
his complaint Hawk alleged that Magistrate Judge
White had violated his due process rights by denying
Hawk’s disability claim brought pursuant to the Social
Security Act.
This court is a court of limited jurisdiction 28 U.S.C.
§ 1295 Based upon our review, we determine that the
district court's jurisdiction did not arise in whole or in
part under the laws governing this court's appellate
jurisdiction. ~
Accordingly,
IT ls ORDERED THAT:
The motion is granted
FoR THE CoUR'r
fsi Jan Horbal__\[
Date J an Horbaly
Clerk
_gUg_ 7 2011
cc: Jessica R. Toplin, Esq.
Tony HaWk
s24
IssUED As A MANoATE: JUL 7 wl 
Fl
l.s. collar 0l?El>l>EALs ron
mr F:-:nERAL c1Rcu1T
JUL 07 2011
JANHDRBALY
6I.Elil